Name: Council Decision 2011/106/CFSP of 15Ã February 2011 on adapting and extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  rights and freedoms;  economic geography;  Africa;  European construction;  political framework;  cooperation policy;  economic policy
 Date Published: 2011-02-17

 17.2.2011 EN Official Journal of the European Union L 43/31 COUNCIL DECISION 2011/106/CFSP of 15 February 2011 on adapting and extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) and revised in Ouagadougou, Burkina Faso, on 23 June 2010 (2) (hereinafter referred to as the ACP-EU Partnership Agreement), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2002/148/EC (4), the consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EU Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. (2) Pursuant to Council Decision 2010/97/CFSP (5), the measures referred to in the Annex to Decision 2002/148/EC were adapted and their period of application was extended for 12 months until 20 February 2011. (3) The creation of the Government of National Unity (GNU) in Zimbabwe was recognised as an opportunity to re-establish a constructive relationship between the European Union and Zimbabwe and to support the implementation of Zimbabwes reform programme. (4) However, this is being undermined by the lack of progress by the GNU to implement certain essential elements of the ACP-EU Partnership Agreement, to which the GNU had committed itself in the Global Political Agreement (GPA). (5) The period of application of the measures referred to in Decision 2002/148/EC should therefore be extended. The measures should constantly be reviewed in light of concrete progress on the ground. HAS ADOPTED THIS DECISION: Article 1 The measures referred to in the letter annexed to this Decision are hereby extended as appropriate measures within the meaning of Article 96(2)(c) of the ACP-EU Partnership Agreement. These measures shall apply until 20 February 2012. They shall be kept under constant review. Article 2 The letter annexed to this Decision shall be addressed to President Mugabe of Zimbabwe and copied to Prime Minister Tsvangirai and Deputy Prime Minister Mutambara. Article 3 This Decision shall enter into force on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 15 February 2011. For the Council The President MATOLCSY Gy. (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 50, 21.2.2002, p. 64. (5) OJ L 44, 16.2.2010, p. 20. ANNEX LETTER TO THE PRESIDENT OF ZIMBABWE The European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EU Partnership Agreement. As essential elements of that Agreement, respect for human rights, democratic institutions and the rule of law form the basis of our relations. By letter dated 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EU Partnership Agreement and to take appropriate measures within the meaning of Article 96(2)(c) of that Agreement. By letter dated 15 February 2010, the European Union informed you of its decision not to revoke the appropriate measures and to extend their period of application until 20 February 2011. Since the establishment of the Government of National Unity (GNU) in 2009, the progress achieved based on the Global Political Agreement (GPA) has been welcomed by the European Union. The European Union reiterates the great importance it attaches to the political dialogue, provided for in Article 8 of the ACP-EU Partnership Agreement, and officially launched at the request of the Government of Zimbabwe at the EU-Zimbabwe Ministerial Troika on 18-19 June 2009 in Brussels. At the most recent Ministerial Meeting of 2 July 2010, an inclusive Zimbabwean Delegation headed by Minister Mangoma, handed over an updated version of the GPA Commitment Plan. The European Union took note of the progress made so far in the implementation of the GPA and informed the Government of Zimbabwe by letter dated 29 September 2010 of the 10th EDF indicative allocation (EUR 130 million to become available upon lifting of Article 96 and signing of a Country Strategy Paper). The European Union remains committed to further intensifying the Article 8 political dialogue. The European Union supports the ongoing efforts of the GNU to implement the GPA, and welcomes the achievements made in stabilising the economy and restoring basic social services. However, the European Union regrets the lack of progress on key political agreements of the GPA. The European Union encourages all parties forming the GNU to remain committed to the implementation of the democratic reforms as set out in the GPA. The European Union considers progress in this area, such as an understanding between all parties to the GNU on concrete steps towards creating an environment for peaceful and credible elections, to be of great importance. In this context, the European Union welcomes intensified regional diplomacy and the efforts of the Southern African Development Community (SADC) and its Member States to create an environment conducive to elections. In light of the above, the European Union has decided to extend until 20 February 2012 the period of application of the appropriate measures set out in Council Decision 2002/148/EC and adapted in Council Decision 2010/97/CFSP. The European Union would like to assure Zimbabwe of its continued willingness to engage itself and to review at any time the restrictions on development cooperation. We would hope that concrete progress on the ground could be made to allow for full cooperation to resume. In this context, the European Union will closely follow the steps made by the Government of Zimbabwe towards ensuring credible elections. Yours faithfully, For the European Union